          Case 7:20-cv-02135-VB Document 74 Filed 01/19/21 Page 1 of 1



MEMORANDUM ENDORSEMENT
Houston v. Capra.
20 CV 2135 (VB)

        On January 15, 2021, the Court received the attached letter from plaintiff, proceeding pro
se and in forma pauperis. (Doc. #72). Plaintiff requests leave to file an amended complaint.

        A pro se litigant “should be afforded every reasonable opportunity to demonstrate he has
a valid claim,” Satchell v. Dilworth, 745 F.3d 781, 785 (2d Cir. 1984), and should be granted
leave to amend “at least once when a liberal reading of the complaint gives any indication that a
valid claim might be stated,” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

       Accordingly, plaintiff’s application is GRANTED. Plaintiff shall file his amended
complaint by February 19, 2021. Thereafter, if necessary, the Court will issue an amended
Order of Service or set a deadline for defendants to respond to the amended complaint.

        The pending motion to dismiss is DENIED WITHOUT PREJUDICE. The Clerk is
instructed to terminate the motion. (Doc. #41).

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 19, 2021
       White Plains, NY

                                             SO ORDERED:




                                             Vincent L. Briccetti
                                             United States District Judge
